Citation Nr: 1436949	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  10-37 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to mustard gas or tear gas exposure.

2.  Entitlement to service connection for end stage renal failure, to include as due to mustard gas or tear gas exposure or as secondary to hypertension.

3.  Entitlement to service connection for anemia, to include as due to mustard gas or tear gas exposure or as secondary to hypertension or end stage renal failure.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Counsel
INTRODUCTION

The Veteran served on active duty from October 1980 to October 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in St. Louis, Missouri.

In February 2014, the Board remanded the Veteran's claims for further development.  These matters are now returned to the Board for further review.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he has hypertension, end-stage renal failure, and anemia due to exposure to chemicals in service, including but not necessarily limited to mustard gas and tear gas.  See DRO Hearing Transcript, May 2013.  The Veteran has clarified on more than one occasion that he does not allege Agent Orange exposure.  See, e.g., DRO Hearing Transcript at 15; Statement, August 2012.  The Veteran has also argued in the alternative that his end-stage renal disease and anemia are caused by his hypertension.  See Statement, October 2012.  Also, he argues in the alternative that his anemia is caused by his renal disease.  See Private Medical Opinion, September 2008.

In February 2014, the Board remanded the Veteran's claims so that a request would be made to the Department of Defense and any other appropriate source as to the likelihood of any chemical exposure around October to December 1982 during his alleged participation in REFORGER exercises in Germany, and around June 1983 when the Veteran was running his company's personnel contamination station (see June 1983 service personnel record).

Pursuant to the Board's remand directive, a March 2014 (mistyped as May 2014) request for chemical exposure information was sent to the Army.  It was later returned as undeliverable in March 2014.

An April 2014 request was sent to the Department of Defense for the Veteran's chemical exposure information, and a follow up request in May 2014, but no response was received.

In June 2014, a request for the Veteran's chemical exposure information was sent to the DoD Pest Management Board, who later replied that they only kept records relating to insecticides and pesticides.

Similarly, a June 2014 report of general contact in the file reflects that the Joint Services Records Research Center (JSRRC) was contacted by the RO, and JSRRC responded that they only deal with chemical claims involving herbicides.

Subsequently, an article was associated with the claims file from the National Security Archive entitled "The 1983 War Scare - The Last Paroxysm of the Cold War Part II," which article indicates that chemical weapons were in fact used during what appears to have been war games or exercises during the Veteran's service in Germany between 1982 and 1983.  Which particular chemicals, however, is not specifically noted in the article.  

The Board acknowledges that based on the above article, the RO conceded tear gas exposure.  At the same time, the Board acknowledges that the Veteran testified at the Board hearing that he believed he may have been exposed to tear gas, mustard gas, or phosphorous gas.  In light of all of the above, the Board finds that the Veteran clearly had some sort of chemical exposure in service, albeit not entirely clear whether it was tear gas, or mustard or phosphorous gas.  The Veteran reiterated several times at the Board hearing that he was not sure as well.
Also, pursuant to the Board's remand, a March 2014 VA medical opinion was obtained.  The VA examiner opined, in part, that it is less likely than not that the Veteran's hypertension, renal disease, or anemia was related to his active service, to include tear gas exposure.  The examiner reasoned among other things that there was no medical consensus or literature linking such conditions to tear gas exposure.  The examiner also addressed the Veteran's secondary service connection claims.  While the Board acknowledges that the RO only conceded tear gas exposure and that the VA examiner already addressed such exposure, nevertheless, in this particular appeal, the same VA examiner should be asked to clarify whether the Veteran's hypertension, renal disease, or anemia may be related to mustard gas or phosphorous gas exposure in service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a new VA medical opinion from the same VA examiner who prepared the March 2014 VA medical opinion to clarify whether it is "at least as likely as not" that the Veteran's hypertension, end-stage renal failure, and anemia were caused by his alleged in-service mustard gas or phosphorous gas exposure (presume for purposes of the opinion that such exposure occurred).  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.
2.  Then, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



